EXECUTION COPY
 
Separation and General Release Agreement
 
This Separation and General Release Agreement (this “Agreement”) is made as of
this 14th day of August, 2008 by and between NexCen Brands, Inc. (the “Company”)
and James Haran (“Executive,” and together with the Company, the “Parties”).
 
WHEREAS, Executive has been employed by the Company under terms set forth in
that certain Employment Agreement dated June 6, 2006, by and between the Company
and Executive (the “Employment Agreement”);
 
WHEREAS, Executive and the Company entered into a letter agreement dated May
29th, 2008 deferring salary effective May 16th, 2008 (“Deferred Salary Letter”);
 
WHEREAS, Executive desires to voluntarily resign as an officer and employee of
the Company for reasons other than “Good Reason” (as defined in Section 2.1 of
the Employment Agreement) (the “Separation”) effective as of August 14, 2008
(the “Separation Date”);
 
WHEREAS, the Parties’ rights and obligations with respect to Executive’s equity
interests in the Company are set forth in the Employment Agreement, the
Company’s 1999 Equity Incentive Plan (the “Plan”), that certain Stock Option
Agreement dated June 6, 2006, by and between the Company and Executive (the
“Option Agreement”); and
 
WHEREAS, the Parties desire to enter into this Agreement in order to set forth
the definitive rights and obligations of the Parties in connection with the
Separation.
 
NOW, THEREFORE, in consideration of the mutual covenants, commitments and
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the Parties intending
to be legally bound hereby agree as follows:
 
1. Acknowledgment of Separation. The Company hereby accepts Executive’s
voluntary resignation as an officer and employee of the Company as of the
Separation Date, and from any and all other offices which he holds at the
Company or any of the Company’s subsidiaries as of the Separation Date. The
Parties acknowledge and agree that the Separation is effective as of August 14,
2008. The Company expressly waives its right to 90 days notice of such voluntary
resignation by the Executive pursuant to Section 1.4(a) of the Employment
Agreement.
 
2. Resignation of Office. Effective as of the Separation Date, Executive
voluntarily resigns his position as an officer, and employee of the Company, and
from any and all other offices which he holds at the Company or any of the
Company’s subsidiaries or affiliates. The parties hereby confirm, acknowledge
and agree that Executive does not have any grounds that would constitute
resignation for “Good Reason” (as defined in Section 2.1 of the Employment
Agreement) and that the Company does not have any grounds for termination for
“Cause” (as defined in Section 2.1 of the Employment Agreement).


--------------------------------------------------------------------------------


 
3. Executive’s Acknowledgment of Consideration. Executive specifically
acknowledges and agrees that certain of the obligations created and payments
made to him by the Company under this Agreement are promises and payments to
which he is not otherwise entitled under any law or contract.
 
4. Payments Upon and After the Separation.
 
(a) Final Payment. On the next regular payroll date following the Separation
Date, Executive shall receive a payment of (1) reimbursable expenses of
$1,522.98 and (2) the salary amount of $1,730.77 (reflecting the accrued salary
up to and including August 8, 2008 at the deferred salary rate agreed to in the
Deferred Salary Letter), subject to applicable federal, state and local tax
withholdings. As soon as practicable but no later than five business days after
the Separation Date, Executive shall receive a lump sum payment of all amounts
deferred in accordance with the Deferred Salary Letter through and including
August 8, 2008, which amount equals $69,422.74. This sum, payable to Executive,
shall be subject to applicable federal, state and local tax withholdings.
Executive acknowledges that he is not entitled to any wages or reimbursements
from the Company other than as set forth above.
 
(b) Separation Payment. The Company shall pay to Executive payments totaling Two
Hundred Eighty-One Thousand Two Hundred Fifty Dollars ($281,250.00) (less
standard statutory deductions for federal and state taxes and withholdings),
which shall be paid in substantially equal semi-monthly installments over a
period of nine months, in accordance with the Company’s normal payroll
practices.
 
(c) Continued Participation in Company’s Group Medical Plan.  The Company shall
continue Executive’s participation in the Company’s group medical plan on the
same basis as he previously participated, until the earlier of August 31, 2009
or the date Executive is provided with health insurance coverage by a successor
employer. Executive shall promptly inform, General Counsel of the Company, if
and when he is provided with health insurance coverage by a successor
employer. After August 31, 2009, Executive may continue to participate in the
Company’s group health plans to the extent permitted under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”). The Company shall provide Executive
with the appropriate COBRA coverage notice and election form for this purpose.
The existence and duration of Executive’s rights and/or the COBRA rights of any
of Executive’s eligible dependents shall be determined in accordance with
Section 4980B of the Code.
 
(d) Severance Benefits. In consideration of the Company’s obligations and
undertakings hereunder, Executive hereby waives and releases any claim for any
Severance Payments or Benefits (each as defined in Sections 1.3(f) and 1.4(b) of
the Employment Agreement, respectively).
 
(e) Stock Options and Warrants. The Parties agree that, as of the Separation
Date, Executive has 387,859 vested options. Pursuant to the terms of the Option
Agreement, vested options and warrants will remain exercisable for 90 days
following the Separation Date. Except for the foregoing, all unvested options
granted previously to Executive prior to the Separation Date shall be forfeited
immediately.

2

--------------------------------------------------------------------------------


 
5. Confidential Information; Inventions and Patents; Return of Corporate
Property; Non-Competition and Non-Solicitation; Enforcement. Executive expressly
acknowledges and reaffirms his understanding of and obligations under Sections
1.6, 1.7, 1.8, 1.9 and 1.10 of the Employment Agreement and that such provisions
will survive and continue in full force in accordance with their terms
notwithstanding Executive’s resignation. Notwithstanding the foregoing, the
Parties agree that the Noncompete Period and Nonsolicitation Period (each as
defined in Section 2.1 of the Employment Agreement, respectively) shall each be
reduced to 6-months. The Parties further agree that, during the 6-month
Noncompete Period, the Board shall not unreasonably withhold its authorization
or consent to the Executive pursuant to Section 1.8(a) to engage in a business
enterprise that engages or proposes to engage in the Business in the Restricted
Territory, so long as such business enterprise does not directly compete with
the Company or its Subsidiaries (each capitalized term as defined in Section 2.1
of the Employment Agreement, respectively). In the event of Executive’s breach
of his obligations under this provision, the length of the Noncompete Period
and/or Nonsolicitation Period shall be increased by the amount of time during
which Executive was in breach.
 
6. General Release and Waiver by Executive.
 
(a) General Release. In consideration of the Company’ s performance of this
Agreement, Executive, for and on behalf of himself and each of his heirs,
executors, administrators, personal representatives, successors and assigns, to
the maximum extent permitted by law, hereby acknowledges full and complete
satisfaction of and ABSOLUTELY AND IRREVOCABLY AND UNCONDITIONALLY FULLY AND
FOREVER RELEASES, ACQUITS AND DISCHARGES the Company together with their
subsidiaries, parents and affiliates, and each of their past and present direct
and indirect stockholders, directors, members, partners, officers, employees,
attorneys, agents and representatives, and their heirs, executors,
administrators, personal representatives, successors and assigns, from any and
all claims, demands, suits, causes of action, liabilities, obligations,
judgments, orders, debts, liens, contracts, agreements, covenants and causes of
action of every kind and nature, whether known or unknown, suspected or
unsuspected, concealed or hidden, vested or contingent, in law or equity,
existing by statute, common law, contract or otherwise, which have existed, may
exist or do exist, through and including the execution and delivery by Executive
of this Agreement (but not including Executive’s or the Company’s performance
under this Agreement), including, without limitation, any of the foregoing
arising out of or in any way related to or based upon:
 
(i) Executive’s application for and employment with the Company, his being a
director, an officer, or employee of the Company, or the Separation;
 
(ii) any and all claims in tort or contract, and any and all claims alleging
breach of an express or implied, or oral or written, contract, policy manual or
employee handbook;
 
(iii) any alleged misrepresentation, defamation, interference with contract,
intentional or negligent infliction of emotional distress, sexual harassment,
negligence or wrongful discharge; or
 
(iv) any federal, state or local statute, ordinance or regulation, including but
not limited to labor laws or discrimination laws such as Title VII of the Civil
Rights Act of 1964, as amended, the Age Discrimination in Employment Act of
1987, as amended by the Older Workers Benefit Protection Act and otherwise (the
“ADEA”), the Family and Medical Leave Act, the Civil Rights Act set forth at 42
U.S.C. § 1981, the Civil Rights Act of 1986, and the Civil Rights Act of 1991.

3

--------------------------------------------------------------------------------


 
(b) Acknowledgment of Waiver; Disclaimer of Benefits. Executive acknowledges and
agrees that he is waiving all rights to sue or obtain equitable, remedial or
punitive relief from the Company of any kind whatsoever, including, without
limitation, reinstatement, back pay, front pay, attorneys’ fees and any form of
injunctive relief. Notwithstanding the above, Executive further acknowledges
that he is not waiving and is not being required to waive any right that cannot
be waived by law, including the right to file a charge or participate in an
administrative investigation or proceeding; provided, however, that Executive
disclaims and waives any right to share or participate in any monetary award
resulting from the prosecution of such charge or investigation.
 
(c) Effect of Release and Waiver. Executive understands and intends that this
Section 6 constitutes a general release of all claims except as otherwise
provided in Section 6(a) above, and that no reference therein to a specific form
of claim, statute or type of relief is intended to limit the scope of such
general release and waiver.
 
(d) Waiver of Unknown Claims. Executive expressly waives all rights afforded by
any statute which limits the effect of a release with respect to unknown claims.
Executive understands the significance of his release of unknown claims and
his waiver of statutory protection against a release of unknown claims.
 
7. Executive’s Representations and Covenants Regarding Actions. Executive
represents, warrants and covenants to the Company that at no time prior to or
contemporaneous with his execution of this Agreement has he filed or caused or
knowingly permitted the filing or maintenance, in any state, federal or foreign
court, or before any local, state, federal or foreign administrative agency or
other tribunal, any charge, claim or action of any kind, nature and character
whatsoever (“Claim”), known or unknown, suspected or unsuspected, which he may
now have or has ever had against the Company. Executive hereby grants the
Company his perpetual and irrevocable power of attorney with full right, power
and authority to take all actions necessary to dismiss or discharge any such
Claim. Executive further covenants and agrees that he will not encourage any
person or entity, including but not limited to any current or former employee,
officer, director or stockholder of the Company, to institute any Claim against
the Company.
 
8. No Disparaging Remarks. Executive hereby covenants to the Company and agrees
that he shall not, directly or indirectly, make or solicit or encourage others
to make or solicit any disparaging remarks concerning the Company, or any of
their products, services, businesses or activities. The Company acting by formal
statement or through its officers or directors (while serving in such
capacities), will not, directly or indirectly, make or solicit or encourage
others to make or solicit any disparaging remarks concerning Executive.
Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
restrict any person from providing statements or information that such person
believes in good faith to be necessary or advisable in connection with (i) any
legal proceeding or investigation conducted by or at the behest of the Company,
any governmental authority or quasi-governmental authority or (ii) with the
Company’s compliance with any of its legal or regulatory obligations.

4

--------------------------------------------------------------------------------


 
9. Indemnification. Company expressly acknowledges and affirms its
indemnification obligations to Executive, as set forth in (i) Section 1.3(g) of
the Employment Agreement, (ii) the Company’s Certificate of Incorporation, as
amended, and (iii) the Company’s Amended and Restated By-laws. Such obligations
will survive and continue in full force and effect in accordance with their
terms notwithstanding Executive’s resignation.
 
10. No Conflict of Interest. Executive hereby covenants and agrees that he shall
not, directly or indirectly, incur any obligation or commitment, or enter into
any contract, agreement or understanding, whether express or implied, and
whether written or oral, which would be in conflict with his obligations,
covenants or agreements hereunder or which could cause any of his
representations or warranties made herein to be untrue or inaccurate.
 
11. Assistance, Cooperation, Future Litigation.
 
(a) Executive’s Business Assistance and Cooperation. Executive shall make
himself reasonably available to assist and cooperate with the Company in
connection with any internal and/or independent review of the Company’s
financial policies, procedures and activities in respect of all periods during
which Executive was employed by the Company.
 
(b) Executive’s Litigation Assistance and Cooperation. Executive acknowledges
and affirms his understanding that he may be a witness in litigation,
arbitrations, government or other administrative proceedings involving the
Company. Executive hereby covenants and agrees to testify truthfully in any and
all such litigation, arbitrations, government or administrative proceedings.
Executive further covenants and agrees, upon prior notice and for no further
compensation, to make himself reasonably available to and otherwise reasonably
assist and cooperate with the Company and with its respective attorneys and
advisors in connection with any such litigation or administrative proceeding.
The Company will make all reasonable efforts to insure that such assistance and
cooperation will not materially interfere with Executive’s employment and
business responsibilities. The Company shall reimburse the Executive for out of
pocket expenses incurred in his cooperation and assistance.
 
12. Confidentiality. Executive asserts that he has not discussed, and agrees
that except as expressly authorized by the Company he will not discuss, this
Agreement or the circumstances of his Separation with any employee of the
Company, and that he will take affirmative steps to avoid or absent himself from
any such discussion even if he is not an active participant therein.
 
13. Remedies. Executive hereby acknowledges and affirms that in the event of any
breach by Executive of any of his covenants, agreements and obligations
hereunder, monetary damages would be inadequate to compensate the Company.
Accordingly, in addition to other remedies which may be available to the Company
hereunder or otherwise at law or in equity, the Company shall be entitled to
specifically enforce such covenants, obligations and restrictions through
injunctive and/or equitable relief, in each case without the posting of any bond
or other security with respect thereto. Should any provision hereof be adjudged
to any extent invalid by any court or tribunal of competent jurisdiction, each
provision shall be deemed modified to the minimum extent necessary to render it
enforceable.

5

--------------------------------------------------------------------------------


 
14. Acknowledgment of Voluntary Agreement; ADEA Compliance. Executive
acknowledges that he has entered into this Agreement freely and without
coercion, that he has been advised by the Company to consult with counsel of his
choice, that he has had adequate opportunity to so consult, and that he has been
given all time periods required by law to consider this Agreement, including but
not limited to the 21-day period required by the ADEA (the “Consideration
Period”). Executive understands that he may execute this Agreement less than 21
days from its receipt from the Company, but agrees that such execution will
represent his knowing waiver of such Consideration Period. Executive further
acknowledges that within the 7-day period following his execution of this
Agreement (the “Revocation Period”), he shall have the unilateral right to
revoke this Agreement, and that the Company’s obligations hereunder shall become
effective only upon the expiration of the Revocation Period without Executive’s
revocation hereof. In order to be effective, notice of Executive’s revocation of
this Agreement must be received by the Company in writing on or before the last
day of the Revocation Period.
 
15. Complete Agreement; Inconsistencies. This Agreement, the Plan, the Equity
Agreements (to the extent awards are vested as of the date hereof) and the
Employment Agreement (solely to the extent provisions thereof are incorporated
herein), constitute the complete and entire agreement and understanding of the
Parties with respect to the subject matter hereof, and supersedes in its
entirety any and all prior understandings, commitments, obligations and/or
agreements, whether written or oral, with respect thereto; it being understood
and agreed that this Agreement and including the mutual covenants, agreements,
acknowledgments and affirmations contained herein, is intended to constitute a
complete settlement and resolution of all matters set forth in Section 6 hereof.
In the event of any conflict or inconsistencies between the terms of this
Agreement and the Plan, the Equity Agreements and the Employment Agreement, the
terms of this Agreement shall govern.
 
16. No Strict Construction. The language used in this Agreement shall be deemed
to be the language mutually chosen by the Parties to reflect their mutual
intent, and no doctrine of strict construction shall be applied against any
Party.
 
17. Third Party Beneficiaries. Executive’s heirs or assigns also are intended
third-party beneficiaries with respect to the payments set forth in Section 4 of
this Agreement in the event of Executive’s death, and this Agreement may be
enforced by each of them in accordance with the terms of that Section 4 in
respect of the rights granted to such heirs or assigns therein. Except and to
the extent set forth in the preceding two sentences, this Agreement is not
intended for the benefit of any person other than the Parties, and no such other
person shall be deemed to be a third party beneficiary hereof. Without limiting
the generality of the foregoing, it is not the intention of the Company to
establish any policy, procedure, course of dealing or plan of general
application for the benefit of or otherwise in respect of any other employee,
officer, director or stockholder, irrespective of any similarity between any
contract, agreement, commitment or understanding between the Company and such
other employee, officer, director or stockholder, on the one hand, and any
contract, agreement, commitment or understanding between the Company and
Executive, on the other hand, and irrespective of any similarity in facts or
circumstances involving such other employee, officer, director or stockholder,
on the one hand, and Executive, on the other hand.

6

--------------------------------------------------------------------------------


 
18. Tax Withholdings. Notwithstanding any other provision herein, the Company
shall be entitled to withhold from any amounts otherwise payable hereunder to
Executive any amounts required to be withheld in respect of federal, state or
local taxes.
 
19. Notices. All notices, consents, waivers and other communications required or
permitted by this Agreement shall be in writing and shall be deemed given to a
Party when: (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (b) sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment; or
(c) three (3) days following mailing by certified or registered mail, postage
prepaid and return receipt requested, in each case to the following addresses,
facsimile numbers or e-mail addresses and marked to the attention of the Party
(by name or title) designated below (or to such other address, facsimile number,
e-mail address or person as a Party may designate by notice to the other
Parties):
 
If to the Company:
 
NexCen Brands, Inc.
1330 Avenue of the Americas
34th Floor
New York, NY 10019
Attn:    Sue Nam, General Counsel
Ph:      (212) 277-1154
Fax:    (212) 247-7132
 
With a mandatory copy to:
 
Kirkland & Ellis LLP
655 Fifteenth Street, N.W.
Washington, DC 20005
Attn:    Mark Director, Esq.
Ph:      (202) 879-5000
Fax:    (202) 879-5200
 
If to Executive:
 
James Haran
21 Club Drive
Massapequa, NY 11758
Ph. (516) 795 0170
Fax (516) 795 0985
 
20. Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, without
giving effect to any choice of law or conflict of law rules or provisions that
would cause the application hereto of the laws of any jurisdiction other than
the State of New York. In furtherance of the foregoing, the internal law of the
State of New York shall control the interpretation and construction of this
Agreement, even though under any other jurisdiction’s choice of law or conflict
of law analysis the substantive law of some other jurisdiction may ordinarily
apply.

7

--------------------------------------------------------------------------------


 
21. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall otherwise remain in full force and effect.
 
22. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
23. Successors and Assigns. The Parties’ obligations hereunder shall be binding
upon their successors and assigns. The Parties’ rights shall inure to the
benefit of, and be enforceable by, any of the Parties’ respective successors and
assigns. The Company may assign all rights and obligations of this Agreement to
any successor in interest to the assets of the Company. In the event that the
Company is dissolved, all obligations of the Company under this Agreement shall
be provided for in accordance with applicable law.
 
24. Amendments and Waivers. Except with respect to any non-competition or
similar post-employment restrictions, which shall be subject to modification by
a court of competent jurisdiction pursuant to their express terms (as may be
modified herein), no amendment to or waiver of this Agreement or any of its
terms shall be binding upon any Party unless consented to in writing by such
Party.
 
25. Headings. The headings of the Sections and subsections hereof are for
purposes of convenience only, and shall not be deemed to amend, modify, expand,
limit or in any way affect the meaning of any of the provisions hereof.
 
26. Disputes. Except as set forth in this paragraph, any dispute, claim or
difference arising out of this Agreement will be settled exclusively by binding
arbitration in accordance with the rules of the Federal Mediation and
Conciliation Service (“FMCS”). The arbitration will be held New York City unless
Executive and the Company mutually agree otherwise. Nothing contained in this
Section 26 will be construed to limit or preclude a Party from bringing any
action in any court of competent jurisdiction for injunctive or other
provisional relief to compel another party to comply with its obligations under
this Agreement or any other agreement between or among the Parties during the
pendency of the arbitration proceedings. Subject to the proviso in this sentence
below, each Party shall bear its own costs and fees of the arbitration, and the
fees and expenses of the arbitrator will be borne equally by the Parties unless
the arbitrator determines that any Party has acted in bad faith, in which event
the arbitrator shall have the discretion to require any one or more of the
Parties to bear all or any portion of fees and expenses of the Parties and/or
the fees and expenses of the arbitrator; provided, however, that with respect to
claims that, but for this mandatory arbitration clause, could be brought against
the Company under any applicable federal or state labor or employment law
(“Employment Law”), the arbitrator shall be granted and shall be required to
exercise all discretion belonging to a court of competent jurisdiction under
such Employment Law to decide the dispute, whether such discretion relates to
the provision of discovery, the award of any remedies or penalties, or
otherwise. As to claims not relating to Employment Laws, the arbitrator shall
have the authority to award any remedy or relief that a Court of the State of
New York could order or grant. The decision and award of the arbitrator shall be
in writing and copies thereof shall be delivered to each Party. The decision and
award of the arbitrator shall be binding on all Parties. In rendering such
decision and award, the arbitrator shall not add to, subtract from or otherwise
modify the provisions of this Agreement. Either Party to the arbitration may
seek to have the ruling of the arbitrator entered in any court having
jurisdiction thereof. Each Party agrees that it will not file suit, motion,
petition or otherwise commence any legal action or proceeding for any matter
which is required to be submitted to arbitration as contemplated herein except
in connection with the enforcement of an award rendered by an arbitrator and
except to seek the issuance of an injunction or temporary restraining order
pending a final determination by the arbitrator. Upon the entry of any order
dismissing or staying any action or proceeding filed contrary to the preceding
sentence, the Party which filed such action or proceeding shall promptly pay to
the other Party the reasonable attorney’s fees, costs and expenses incurred by
such other Party prior to the entry of such order. All aspects of the
arbitration shall be considered confidential and shall not be disseminated by
any Party with the exception of the ability and opportunity to prosecute its
claim or assert its defense to any such claim. The arbitrator shall, upon
request, issue all prescriptive orders as may be required to enforce and
maintain this covenant of confidentiality during the course of the arbitration
and after the conclusion of same so that the result and underlying data,
information, materials and other evidence are forever withheld from public
dissemination with the exception of its subpoena by a court of competent
jurisdiction in an unrelated proceeding brought by a third party.

8

--------------------------------------------------------------------------------


 
27. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY LITIGATION, ACTION, PROCEEDING, CROSS-CLAIM, OR COUNTERCLAIM IN ANY COURT
(WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF, RELATING TO OR
IN CONNECTION WITH (i) THIS AGREEMENT OR THE VALIDITY, PERFORMANCE,
INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF OR (ii) THE ACTIONS OF SUCH
PARTY IN THE NEGOTIATION, AUTHORIZATION, EXECUTION, DELIVERY, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.
 
* * * * *

9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have executed this Separation and General
Release Agreement effective as of the date of the first signature affixed below
or as otherwise provided in this Agreement.
 
READ CAREFULLY BEFORE SIGNING
 
I have read this Separation and General Release Agreement and have had the
opportunity to consult legal counsel prior to my signing of this Agreement.
 
DATED: August 15, 2008
By:
/s/ James Haran
   
James Haran
     
DATED: August 14, 2008
NexCen Brands, Inc.
     
By:
/s/ Kenneth J. Hall
 
Name: Kenneth J. Hall
 
Title:   Executive Vice President, Chief
 
Financial Officer and Treasurer


--------------------------------------------------------------------------------


 